Citation Nr: 1746790	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  14-02 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety.  


WITNESSES AT HEARING ON APPEAL

The Veteran and D.W.


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel






INTRODUCTION

The Veteran has active duty service from August 1981 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office.  The Board previously remanded this issue in July 2015.  

In February 2015 the Veteran testified before the undersigned Veterans Law Judge at the Regional Office.  A transcript of the hearing was prepared and added to the record.  


FINDING OF FACT

In an April 2017 rating decision entitlement to service connection for PTSD was granted resulting in a full grant of the benefit sought on appeal.  


CONCLUSION OF LAW

Entitlement to service connection for PTSD is moot and is dismissed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran sought to reopen his claim for entitlement to service connection for PTSD based on new and material evidence in November 2010.  His claim was denied in an August 2011 rating decision.  The Veteran filed a timely notice of disagreement and timely perfected his appeal after a Statement of the Case was issued in November 2013.  After the February 2015 hearing the Board remanded this issue for additional development.  While the case was at the Regional Office, an April 2017 rating decision granted entitlement to service connection for PTSD, and assigned a 50 percent disability rating as of December 20, 2006, and a 70 percent disability rating as of March 20, 2017.  Thus the benefit sought on appeal has already been granted in full.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997). 

Pursuant to applicable law and regulation, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Given that the July 2017 rating decision that granted the Veteran's claim for entitlement to service connection for PTSD, the specific issue certified to the Board has become moot.  There are no allegations of errors of fact or law for appellate consideration.  Consequently, the Board has no jurisdiction to review the certified issue, and the Veteran's claim must be dismissed.  


ORDER

The appeal pertaining to the issue of entitlement to service connection for PTSD is dismissed.  




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


